Title: [From Thomas Jefferson to Robert R. Livingston, 27 March 1783]
From: Jefferson, Thomas
To: Livingston, Robert R.


        [Philadelphia, 27 Mch. 1783. Stan V. Henkels’ sale catalogue No. 683 (5–6 Apr. 1892) records as lot 378 a Jefferson A.L.S., 1 p., 4to, of this date, and prints the following extract from it: “I think with you clearly that the three months after notice of recall could only be intended for gentlemen actually in Europe in the execution of their commissions, and that in a case like mine the appointments should end either with the dispensation of further services or at the utmost with an allowance of only a reasonable time for return home.” No copy of this letter has been found. The letter is manifestly a reply to an inquiry from Livingston, also missing, regarding TJ’s expectations of payment for his period of service as a peace commissioner; see the exchange of letters between TJ and Livingston, 4 Apr. 1783.]
      